Citation Nr: 0517240	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE
 
Entitlement to a rating in excess of 30 percent for 
dermatophytosis (formerly rated as epidermophytosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim for 
a rating in excess of 30 percent for dermatophytosis.

The Board notes that the veteran has also perfected an appeal 
of a January 2004 rating decision, which denied entitlement 
to service connection for post-traumatic stress disorder.  
With regard to that issue, the veteran has specifically 
requested that the Board return his claims file to the RO for 
continued processing with a Decision Review Officer.  A 
review of the record also indicates the veteran attached 
several pieces of evidence to his VA Form 9, which has not 
been considered by the RO.  These matters are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1947 to September 1951.

2.  On March 1, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for a rating in 
excess of 30 percent for dermatophytosis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, for a rating in excess of 30 percent for 
dermatophytosis, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal for a rating in excess of 30 percent 
for dermatophytosis.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal for a rating in excess of 30 percent for 
dermatophytosis is dismissed.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


